Lord, J.
Upon examining the instructions given by the pre siding justice, they will be found to be sufficiently favorable to the defendant'; and, although he declined to give the instructions asked for by the defendant, in the language in which they were asked, it will be seen that the instructions actually given necessarily involved everything to which the defendant was entitled, and which was contained in the prayer for instruction which was refused.
The action was for money had and received by the defendant to the plaintiff’s use. There were certain facts about which there was no controversy. These facts were that the $500 sued for was once the property of the defendant, and that he deposited the same in the Springfield Institution for Savings in the name “ Orrin Hall, in trust for Annie M. Delaney; ” and perhaps those were the only two important facts which were not in dispute. The plaintiff contended, and offered evidence to show, that the defendant, being the owner of the $500, made an absolute and unqualified gift of it to her, which was completed by delivery of the money to her and her acceptance of it. The defendant contended that he never gave to her the money, but that he deposited it in the bank in the form in which he did for the purpose of retaining control over it, intending that, if she continued to live with him until his death, she should have the benefit of the principal. There was controversy also upon the question as to the possession of the bank book, whether it was ever in the actual possession of the plaintiff, and whether it was ever delivered to the plaintiff by the defendant, and especially *527as to whether the plaintiff knew the form in which the deposit was entered in the bank book, and how far she had consented to such entry, and as to whether she had ratified the entry in that mode after knowing it was thus made. The instruction asked by the defendant related only to some portions of the case, and to the use which the jury would be authorized to make of certain portions of the evidence. The presiding judge, instead of giving the specific instructions as requested, gave instructions which actually defined the plaintiff’s rights, and we think those instructions accurately defined those rights.
In the trial of a cause, in which the facts are all in controversy, and there is a conflict of evidence throughout, the presiding judge is not bound as matter of law to rule upon the force and effect of a single piece of evidence, the truth of which is in controversy, and the existence of which fact, if true as sworn to, is not decisive of the case, and is to be considered only in connection with and its force to be dependent upon other facts and circumstances; but it is sufficient for him to state accurately the law of the case, and leave to the jury whether the plaintiff has established his right to recover under the rules of law thus laid down.
In this case, the presiding judge instructed the jury, that, “ if the plaintiff proved that the defendant made her an absolute unconditional gift of the money, completed by delivery before the deposit, she could recover in this action, unless they believed that she knew that the defendant had deposited the money in the bank to be kept in his control and ownership during his life, and that she consented to and ratified such a deposit.”
This instruction was correct and appropriate. The first question in controversy between the parties was, Had the defendant made to the plaintiff an absolute completed gift of the money? The next question was, Had the defendant so misappropriated the money that he had become liable to the plaintiff for it, or had he made the deposit in the bank in the mode claimed by him, with either the previous consent or the subsequent ratification of the plaintiff ? If he had, he would not be liable to the plaintiff in this action; and so the presiding justice ruled. In all the conflicts of evidence, these two facts were the only necessary or important ones; and the finding of the jury must *528necessarily have been in favor of the plaintiff upon both questions. That there might have been another state of facts which would have avoided the defendant’s liability is wholly immaterial, because these were the only defences made by the defendant, and the instructions required the jury to find a verdict in his favor if either contention was correct.

Exceptions overruled.